 



Exhibit 10.2
AMENDED AND RESTATED REVOLVING CREDIT NOTE
THIS SECURITY IS NOT BEING REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS SECURITY MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED, ONLY (1) TO THE BORROWERS, (2) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER THAT IS AWARE THAT THE RESALE, PLEDGE
OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

      February 21, 2008   $50,000,000.00

          FOR VALUE RECEIVED, the undersigned (each a “Borrower” and
collectively, the “Borrowers”) HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to
the order of GENERAL ELECTRIC CAPITAL CORPORATION (“Lender”), a Delaware
corporation, at its address at 2 Bethesda Metro Center, Suite 600, Bethesda,
Maryland 20814, or at such other place as Lender may designate from time to time
in writing, in lawful money of the United States of America and in immediately
available funds, the amount of FIFTY MILLION DOLLARS AND NO CENTS
($50,000,000.00) or, if less, the aggregate unpaid amount of all Revolving
Credit Loans made to the undersigned under the Loan Agreement (as hereinafter
defined). Each Borrower further jointly and severally promises to pay interest
on the outstanding unpaid principal amount hereof from the date hereof until
payment in full at the rate or rates from time to time applicable to the
Revolving Credit Loans as determined in accordance with the Loan Agreement. All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Loan Agreement.
          This Amended and Restated Revolving Credit Note (“Note”) is one of the
Notes issued pursuant to that certain Second Amended and Restated Loan and
Security Agreement dated as of February 21, 2008, by and among Borrowers, the
Ensign Group, Inc., the other Persons signatory thereto and Lender (including
all annexes, exhibits and schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Loan Agreement”), and is
entitled to the benefit and security of the Loan Agreement and all of the other
Loan Documents referred to therein. Reference is hereby made to the Loan
Agreement for a statement of all of the terms and conditions under which the
Loan evidenced hereby is made and is to be repaid.
          The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Loan Agreement, the
terms of which are hereby

 



--------------------------------------------------------------------------------



 



incorporated herein by reference. Interest thereon shall be paid until such
principal amount is paid in full at such interest rates and at such times, and
pursuant to such calculations, as are specified in the Loan Agreement. If any
payment on this Note becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.
          Upon and after the occurrence of any Event of Default, the entire
principal amount of this Note, together with all accrued interest thereon, may,
as provided in the Loan Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.
          Time is of the essence of this Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrowers. Each Borrower
further agrees, subject only to any limitation imposed by applicable law, to pay
all expenses, including attorneys’ fees and legal expenses, incurred by Lender
in endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.
          THIS NOTE AMENDS, RESTATES, COMBINES AND CONSOLIDATES CERTAIN
INDEBTEDNESS UNDER THAT CERTAIN AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT, DATED AS OF MARCH 25, 2004, BY AND AMONG CERTAIN BORROWERS, THE OTHER
PARTIES SIGNATORY THERETO AND LENDER, AS OF THE DATE HEREOF. AS SUCH, THIS NOTE
CONTINUES TO EVIDENCE SUCH INDEBTEDNESS AND SHALL NOT CONSTITUTE OR EVIDENCE
PAYMENT FOR OR A NOVATION OF SUCH INDEBTEDNESS.
          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK. Whenever possible each provision of this
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provisions of this Note shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note. Whenever in this Note
reference is made to Lender or Borrowers, such reference shall be deemed to
include, as applicable, a reference to their respective permitted successors and
assigns, and in the case of Lender, any financial institution to which it has
sold or assigned all or any part of its interest in the Loan or in its
commitment to make Revolving Credit Loans as permitted by the Loan Agreement.
The provisions of this Note shall be binding upon and inure to the benefit of
such successors and assigns, except that no Borrower may assign its rights or
obligations. Each Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for such Borrower.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amended and
Restated Revolving Credit Note as of the date first above written.

     
 
  ENSIGN WHITTIER WEST LLC
 
  ENSIGN WHITTIER EAST LLC
 
  ENSIGN PANORAMA LLC
 
  LEMON GROVE HEALTH ASSOCIATES LLC
 
  BELL VILLA CARE ASSOCIATES LLC
 
  DOWNEY COMMUNITY CARE LLC
 
  COSTA VICTORIA HEALTHCARE LLC
 
  WEST ESCONDIDO HEALTHCARE LLC
 
  HB HEALTHCARE ASSOCIATES LLC
 
  VISTA WOODS HEALTH ASSOCIATES LLC
 
  CITY HEIGHTS HEALTH ASSOCIATES LLC
 
  C STREET HEALTH ASSOCIATES LLC
 
  VICTORIA VENTURA HEALTH CARE LLC
 
  GATE THREE HEALTHCARE LLC
 
  SOUTHLAND MANAGEMENT LLC
 
  MANOR PARK HEALTHCARE LLC
 
  each, a Nevada limited liability company
 
   
ATTEST/WITNESS:
  By: The Flagstone Group, Inc.
 
         Its Sole Member

                 
By:
  /s/ Soon Burnam
 
  By:   /s/ Beverly Wittekind
 
   
 
  Soon Burnam   Name:   Beverly Wittekind    
 
  Treasurer   Title:   Secretary    

     
 
  ENSIGN SANTA ROSA LLC
 
  ENSIGN MONTGOMERY LLC
 
  ENSIGN CLOVERDALE LLC
 
  ENSIGN SONOMA LLC
 
  ENSIGN WILLITS LLC
 
  ENSIGN PLEASANTON LLC
 
  each, a Nevada limited liability company
 
   
ATTEST/WITNESS:
  By: Northern Pioneer Healthcare, Inc.
 
         Its Sole Member

                 
By:
  /s/ Soon Burnam
 
Soon Burnam   By:
Name:   /s/ Cory E. Monette
 
Cory E. Monette    
 
  Treasurer   Title:   President    

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

THE ENSIGN GROUP, INC.
AMENDED & RESTATED REVOLVING CREDIT NOTE
SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



     
 
  ENSIGN SAN DIMAS LLC
 
  ENSIGN PALM I LLC
 
  REDBROOK HEALTHCARE ASSOCIATES LLC
 
  CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC
 
  each, a Nevada limited liability company
 
   
ATTEST/WITNESS:
  By: Touchstone Care, Inc.
 
         Its Sole Member

                 
By:
  /s/ Soon Burnam
 
Soon Burnam   By:
Name:   /s/ John Albrechtsen
 
John Albrechtsen    
 
  Treasurer   Title:   President    

     
 
  ENSIGN SABINO LLC
 
  24TH STREET HEALTHCARE ASSOCIATES LLC
 
  GLENDALE HEALTHCARE ASSOCIATES LLC
 
  PRESIDIO HEALTH ASSOCIATES LLC
 
  NORTH MOUNTAIN HEALTHCARE LLC
 
  PARK WAVERLY HEALTHCARE LLC
 
  SUNLAND HEALTH ASSOCIATES LLC
 
  RADIANT HILLS HEALTH ASSOCIATES LLC
 
  HIGHLAND HEALTHCARE LLC
 
  each, a Nevada limited liability company
 
   
ATTEST/WITNESS:
  By: Bandera Healthcare, Inc.
 
         Its Sole Member

                 
By:
  /s/ Soon Burnam
 
Soon Burnam   By:
Name:   /s/ Michael C. Dalton
 
Michael C. Dalton    
 
  Treasurer   Title:   President    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

THE ENSIGN GROUP, INC.
AMENDED & RESTATED REVOLVING CREDIT NOTE
SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



     
 
  ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC.
 
  AVENUES HEALTHCARE, INC.
 
  BERNARDO HEIGHTS HEALTHCARE, INC.
 
  CAMARILLO COMMUNITY CARE, INC.
 
  CARROLLTON HEIGHTS HEALTHCARE, INC.
 
  GRAND VILLA PHX, INC.
 
  HOQUIAM HEALTHCARE, INC.
 
  LIVINGSTON CARE ASSOCIATES, INC.
 
  LYNNWOOD HEALTH SERVICES, INC.
 
  MCALLEN COMMUNITY HEALTHCARE, INC.
 
  NORTHERN OAKS HEALTHCARE, INC.
 
  OLYMPUS HEALTH, INC.
 
  POCATELLO HEALTH SERVICES, INC.
 
  RAMON HEALTHCARE ASSOC, INC.
 
  RENEWCARE OF SCOTTSDALE, INC.
 
  RICHMOND SENIOR SERVICES, INC.
 
  ROSE PARK HEALTHCARE ASSOCIATES, INC.
 
  SALADO CREEK SENIOR CARE, INC.
 
  SOUTH VALLEY HEALTHCARE, INC.
 
  TOWN EAST HEALTHCARE, INC.
 
  UPLAND COMMUNITY CARE, INC.
 
  WASHINGTON HEIGHTS HEALTHCARE, INC.
 
  WELLINGTON HEALTHCARE, INC.
ATTEST/WITNESS:
  each, a Nevada corporation

                 
By:
  /s/ Soon Burnam
 
Soon Burnam   By:
Name:   /s/ Beverly Wittekind
 
Beverly Wittekind    
 
      Title:   Secretary    

THE ENSIGN GROUP, INC.
AMENDED & RESTATED REVOLVING CREDIT NOTE
SIGNATURE PAGE

 